Citation Nr: 1432688	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sciatica of the right lower extremity, to include as due to a service connected low back disability.

4.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to November 1, 2013 and as 10 percent disabling thereafter.

5.  Whether the rating reduction for PTSD from 30 percent to 10 percent effective November 1, 2013 was proper. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles E. Stalnaker, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, C.M.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  The October 2010 RO decision granted service connection for PTSD and assigned an initial 30 percent rating.  The December 2010 RO decision denied service connection for bilateral hearing loss, tinnitus, back disability, sciatica of the lower extremities, and an eye disorder.  The Veteran timely appealed the denials of service connection and initial rating for PTSD.  

The issue of TDIU has been raised as part of the appeal for a higher initial rating and it is an issue on appeal as set forth on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009); January 2014 correspondence. 

The Board notes that the RO characterized the service connection issues as petitions to reopen for new and material evidence as these claims were previously denied in the October 2010 RO decision.  Since the Veteran filed a notice of disagreement (NOD) in January 2011, the October 2010 RO decision is not final and the issues are properly characterized as claims for service connection as set forth on the title page.  

In May 2012, the RO granted service connection for degenerative joint disease of the lumbar spine and associated radiculopathy of the left lower extremity.  As this rating action results in a full grant of the benefit sought, these issues are no longer on appeal.  

In January 2014, the Veteran had a Board hearing before the undersigned.  The hearing transcript is associated with the Virtual VA electronic folder (efolder).  

At the January 2014 hearing, the Veteran stated that he wanted to withdraw the issue of service connection for an eye disorder.  This issue is no longer on appeal.  38 C.F.R. § 20.204.

Review of the Veterans Benefits Management System (VMBS) efolder includes correspondence from Veteran in which he raises increased rating claims for his service connected low back and left lower extremity sciatica disabilities.  These claims are not on appeal and are REFERRED to the AOJ for appropriate action.  

The VBMS efolder also includes January 2014 correspondence raising a TDIU claim.  As noted above, the Board has assumed jurisdiction for the TDIU claim as part of the higher initial rating.  Rice, supra.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of a higher initial rating for PTSD, propriety of the PTSD rating reduction, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in a state of relative equipoise as to whether the currently demonstrated bilateral hearing loss and tinnitus are related to in-service noise exposure.

2.  The Veteran has current neurological symptoms in his right lower extremity that are related to his service connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for right lower extremity sciatica are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The actions taken in this decision are fully favorable to the Veteran.  Discussion of VA's duty to notify and assist would not serve any useful purpose.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  However, VA has not specifically recognized tinnitus as an organic disease of the nervous system and it is not considered a chronic disease.

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

(i) Hearing loss and tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus that is attributable to his active military service.  Specifically, he contends that he experienced noise exposure in service and has had bilateral hearing and tinnitus symptoms since then.  

The Veteran's service treatment records are incomplete and limited to the January 1954 separation examination showing 15/15 whisper voice hearing in both ears.  The Veteran contends that he incurred significantly more noise exposure in Korea than at any other time in his life.  DD Form 214 confirms that the Veteran served in Korea as a truck driver.  Accordingly, the Board considers the Veteran's reports of in-service noise exposure competent and credible.  38 U.S.C.A. § 1154.

The September 2010 VA audiology examination confirms that the Veteran currently has tinnitus and bilateral hearing loss.  It satisfies the current disability criterion for each claim.  See also 38 C.F.R. § 3.385.  

The remaining issue is whether there is a nexus between in-service noise exposure and current hearing loss and tinnitus.  The September 2010 VA examiner expressed a negative opinion.  She cited normal whisper voice hearing test at separation, absence of evidence for hearing loss, and post service noise exposure.  The Veteran disagreed with the medical opinion.  He contends that his separation audiology examination was inadequate and that the examiner did not properly consider his reports of hearing loss and tinnitus symptoms beginning in service.  See February 2011 statement; January 2014 hearing.

The Board finds the evidence of a nexus to be in equipoise.  The favorable nexus evidence consists entirely of the Veteran's reports on a continuity of symptomatology beginning in service.  In limited instances, the Veteran's reports may be sufficient to show a nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, hearing loss and tinnitus symptoms are readily observable.   The Veteran's lay reports are considered to be within the limited instances where lay evidence is competent to show a nexus.  See id. 

The evidence weighing against the claim consists of the reports of post service noise exposure.  Briefly, the Board notes that the rationale for the negative September 2010 VA medical opinion impermissibly discounted the Veteran's reports based upon an absence of medical treatment and mistakenly noted tinnitus as beginning 15 years ago.  See February 2011 Veteran statement.  It is not persuasive.  The evidence of post service noise exposure is not necessarily inconsistent with the Veteran's reports that hearing loss and tinnitus began in service or that the in-service noise exposure was greater than the post service sources of noise exposure.  See January 2014 hearing transcript p. 7.  The reports of a continuity of symptomatology are not otherwise inherently implausible.   By resolving all reasonable doubt in favor of the Veteran, a nexus to in-service noise exposure for hearing loss and tinnitus is demonstrated through his reports.   Jandreau, 492 F.3d at 1376-77; 38 C.F.R. § 3.102.

For the above stated reasons, the evidence satisfies the three general criterions for service connection for the claimed bilateral hearing and tinnitus.  Service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. §§ 1154, 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(ii) Sciatica of the right lower extremity

The Veteran contends that he has sciatica in his right leg as secondary to his service connected low back disability.  The February 2012 VA lumbar spine examination reflected normal neurological function in the Veteran's right leg.  Meanwhile, the Veteran's treating physician submitted an August 2011 statement attesting that the Veteran had radiculopathy in both legs due to his service connected low back disability.  Her reports are supported by a longstanding history of advanced degenerative disc disease as shown by X-ray.  See February 2012 VA examination report summary of medical history.  At the January 2014 hearing, the Veteran reported that he had neurological symptoms affecting his right leg.  In this case, the August 2011 private physician's statement and the Veteran reports of current symptoms are sufficient evidence of a current right leg disability and a secondary nexus to his service connected low back disability.  38 C.F.R. § 3.310(a).  Service connection for right lower extremity sciatica is granted.  Id.; 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted. 
	
Service connection for right lower extremity sciatica is granted.  


REMAND

The Veteran submitted a timely notice of disagreement (NOD) to the August 2013 RO decision reducing the initial PTSD rating from 30 percent to 10 percent effective November 1, 2013.  The AOJ has not issued a statement of the case in response to this timely filed NOD and must do so.  

The appealed issues of a higher initial rating for PTSD and TDIU are inextricably intertwined with the rating reduction.  The Board will defer adjudication on these issues pending final resolution of the above rating reduction.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should review the record and ensure that a Statement of the Case has been issued regarding whether reducing the initial rating for PTSD from 30 percent to 10 percent effective November 1, 2013 was proper.  This issue should be returned to the Board for further appellate consideration only if a substantive appeal is timely filed.

2. Conduct any necessary development for these issues.

3.  Pending final resolution of the reduced rating, issue a supplemental statement of the case on the remaining issues of a higher initial rating for PTSD and TDIU and provide opportunity for response by the Veteran and his representative before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


